

Exhibit 10.3


SEVENTH AMENDMENT TO AMENDED AND RESTATED INVENTORY FINANCING AND SECURITY
AGREEMENT


I. Parties


This Seventh Amendment to Amended and Restated Inventory Financing and Security
Agreement (“Amendment”) is effective as of November 2, 2018, and is made by and
among the following parties:


A. Ally Bank (Ally Capital in Hawaii, Mississippi, Montana and New Jersey), a
Utah chartered state bank (“Bank”), with a business office located at 5851
Legacy Circle, Suite 200, Plano, TX 75024; and


B. Ally Financial Inc., a Delaware entity (“Ally”) with a business office
located at 5851 Legacy Circle, Suite 200, Plano, TX 75024 (together with Bank,
the “Ally Parties,” and Bank and Ally each being an “Ally Party”); and


C. Carvana, LLC, an Arizona limited liability company, with its principal
executive office located at 4020 East Indian School Road, Phoenix, AZ 85018 (the
“Dealership”).


II. Recitals


The essential facts relied on by Bank, Ally and the Dealership as true and
complete, and giving rise to this Agreement, are as follows:


A. The Ally Parties and the Dealership are parties to an Amended and Restated
Inventory Financing and Security Agreement, effective as of July 27, 2015, as
amended by certain documents and agreements, including, but not necessarily
limited to, the following:


(i) a Letter Agreement, dated December 30, 2015, by and among the Ally Parties,
the Dealership, Ernest C. Garcia II, and 2014 Fidel Family Trust;
(ii) an Amendment to Amended and Restated Inventory Financing and Security
Agreement, effective as of December 30, 2015;
(iii) a Third Amendment to Amended and Restated Inventory Financing and Security
Agreement, effective as of November 9, 2016;
(iv) a Fourth Amendment to Amended and Restated Inventory Financing and Security
Agreement, effective as of March 31, 2017;
(v) a Fifth Amendment to Amended and Restated Inventory Financing and Security
Agreement, effective as of June 5, 2017; and
(vi) a Sixth Amendment to Amended and Restated Inventory Financing and Security
Agreement, effective as of August 4, 2017


(collectively, the “IFSA”).


B. The parties desire to amend the IFSA as outlined in this Amendment.


III. Agreement


In consideration of the premises and the mutual promises in this Amendment,
which are acknowledged to be sufficient, the Ally Parties and the Dealership
agree to the following:


A. Capitalized terms used but not defined in this Amendment have the meanings
given to them in the IFSA.


B. In connection with the Dealership’s request that the Ally Parties extend
their commitment to provide financing, each of the Ally Parties commits to
provide Inventory Financing to Dealership until October 31, 2020 (the “Extended
Expiration Date”). At least 45 calendar days before the Extended Expiration
Date, Dealership may request the Ally Parties extend this commitment by an
additional period, and the Ally Parties may, in their sole



--------------------------------------------------------------------------------



discretion, so extend the commitment. If the Ally Parties extend the commitment
term, then, at least 45 calendar days before the end of such term, the
Dealership may request the Ally Parties extend the commitment, and the Ally
Parties may, in their sole discretion, further extend the commitment. This
modifies Subsection III.A(2)(a) of the IFSA.


C. Section III.A.3 of the IFSA is amended and restated in its entirety as
follows:


3. Amount of the Credit Line. The aggregate amount of the credit available
pursuant to this Agreement (the “Credit Line”) shall be as follows:


(a) From August 4, 2017 through December 31, 2017 — $275,000,000.00;


(b) From January 1, 2018 through November 1, 2018 — $350,000,000.00; and


(c) From November 2, 2018 through October 31, 2020 — $650,000,000.00.


D. Dealership will pay the Ally Parties a one-time non-refundable “Seventh
Amendment Commitment Fee” equal to [***], payable on the effective date of this
Amendment.


E. Effective as of November 2, 2018, the Interest rate is 1‑M LIBOR Index Rate
plus an “Increment” of 340 basis points. This modifies Subsection III.B(1) of
the IFSA.


F. Section III.B(1) of the IFSA is further amended by adding the following at
the end of such subsection:


The parties acknowledge that London Interbank Offered Rate (“LIBOR”) may be
phased out in the future. In the event that the Ally Parties will no longer
utilize a LIBOR-based rate for this Credit Line, the “1-M LIBOR Index Rate” will
be re-defined as the successor base or reference rate applicable to this Credit
Line designated by the Ally Parties in their reasonable discretion. In such
event, the Increment may also be adjusted by the Ally Parties so that the total
interest rate paid by the Dealership immediately after the conversion from the
LIBOR-based rate will approximate the total interest rate paid by the Dealership
immediately prior to the conversion. The Dealership will be notified of these
changes, which will be made without requiring the necessity of an amendment to
this Agreement.


G. All other provisions of the IFSA remain unchanged and in full force and
effect as written. In the event of a conflict between the terms of the IFSA and
this Amendment, the terms of this Amendment prevail.


H. Except as provided above, the IFSA and all other agreements between each of
the Ally Parties and the Dealership remain in full force and effect as written.


I. If any provision of this Amendment is held to be invalid or unenforceable by
a court of competent jurisdiction, all other provisions remain valid and
enforceable.


J. This Amendment:


a. May be modified only by a writing signed by all parties.


b. May be signed in counterparts, each of which is deemed an original, and all
of which taken together constitute one and the same agreement. The signatures of
the parties, exchanged via fax or e-mail, shall constitute and be deemed
original signatures for all purposes.


c. Binds and inures to the benefit of the parties and their respective
successors and assigns.


d. Constitutes the entire agreement of the parties with respect to its subject
matter.
---------------
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
by its duly authorized representative effective the date first written above.





Ally Bank Carvana, LLC Signature: /s/ Stephen B. Gambrel Signature: /s/ Paul
Breaux By (Print): Stephen B. Gambrel By (Print): Paul Breaux Title: Authorized
Representative Title: General Counsel and Vice
President Date: 11/2/2018Date: 11/2/2018Ally Financial Inc. Signature: /s/
Stephen B. Gambrel By (Print): Stephen B. Gambrel Title: Authorized
Representative Date: 11/2/2018




